DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 17/049,317 filed 20 October 2020. Claims 1-18 pending. 

Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A hydraulic control unit comprising: a central accumulator; a flow path connected to the accumulator, the flow path integrally formed to comprise a first flow path extending away from the accumulator to a first side of the hydraulic control unit and a second flow path extending away from the accumulator to a second side of the hydraulic control unit; a reservoir sharing a fluid space with the accumulator; a pump connected to the accumulator via the first flow path on the first side, the pump further connected to the reservoir via an inlet flow path on the first side; a motor comprising a drive unit on the first side; and a controllable valve connected to the accumulator via the second flow path on the second side, wherein the first flow path is between the drive unit and the pump.
Claim 17:
A hydraulic control unit comprising: a centrally located accumulator; a flow path connected to the accumulator, the flow path integrally formed to comprise a first flow path extending away from the accumulator to a first side of the hydraulic 
Claim 18:
A hydraulic control unit comprising: a centrally located accumulator comprising a piston movable in a spring chamber; a flow path connected to the accumulator, the flow path integrally formed to comprise a first flow path extending away from the accumulator to a first side of the hydraulic control unit and a second flow path extending away from the accumulator to a second side of the hydraulic control unit; a reservoir fluidly coupled to the spring chamber; a pump connected to the accumulator via the first flow path on the first side, the pump further connected to the reservoir via an inlet flow path on the first side; a controllable valve connected to the accumulator via the second flow path; and a return path between the reservoir and the controllable valve.
Regarding claims 1, 17, and 18, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, claim 1 fails to teach the various flow paths that are located on various sides, including a first flow path that is between a drive unit and a pump, where the drive unit drives the pump. Regarding claim 17, the prior art fails to teach or render obvious, the removable check valve between the motor and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 23 September 2021 with respect to pages 6-7 have been fully considered and are persuasive.  The 35 USC 102 or 103 rejection of claim 18 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659